Fourth Court of Appeals
                               San Antonio, Texas
                                    October 18, 2021

                                  No. 04-21-00248-CR

                          Marcos Alberto Ibanez GUTIERREZ,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 14, Bexar County, Texas
                                 Trial Court No. 623228
                          Honorable Carlo Key, Judge Presiding


                                     ORDER
     Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
November 7, 2021. No further extensions will be granted absent extenuating circumstances.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court